Title: 67. A Bill concerning Truces, Safe Conducts, Passports, Licenses and Letters of Marque, 18 June 1779
From: Committee of the Virginia Assembly
To: 


For enforcing due regard to truces, letters of safe conduct, passports, and licenses, and fixing rules for granting them, as also for granting letters of marque and reprisal, Be it enacted by the General Assembly, that letters of safe conduct, passports, and licenses, may be granted by the American Congress, by the Governor, or by any Ambassador or other public minister duly appointed by the said Congress, or from this commonwealth, or by our Delegates to the American Congress, such Ambassador, or other public minister, from this commonwealth, or Delegates being out of the commonwealth at the time, or by any military officer of the United States, or of this commonwealth, commanding in a separate department, by land or by water: which letters of safe conduct, passports, or licenses, shall express the names of the persons to whom they be granted, the name and burthen of the ship, the name of the master, and number of mariners, or attendants; and where the same are granted by the Governor they shall be under the great seal of the commonwealth, and shall be enrolled in the Chancery of record, and shall on the same paper, or parchment bear an attestation from the clerk of the chancery, that they are enrolled in his office: And where the same are granted by any Ambassador, or other public minister, Delegates, or military commander as aforesaid, from this commonwealth, copies thereof, as soon as distance and opportunity  permit, shall be transmitted by such Ambassador, Delegates or commander to the Chancery for enrollment.
If any citizen of this commonwealth shall commit any trespass on the high seas, or any felony or trespass in any other place, out of the jurisdiction of the courts of common law of this commonwealth, on the person or goods of any stranger in amity, league or truce with this commonwealth, or under protection of any letters of safe conduct, passports, or licenses granted as aforesaid, or shall be accessary, before or after the fact, to any such felony, he shall suffer the same pains, losses of lands, goods and chattels, as for the like wrong committed on a citizen of this commonwealth within the same.
The said offenders having been arrested by warrant from the Governor or any Justice of the Peace (who shall immediately notify the Governor thereof) their offence shall be enquired, heard, tried, determined, and judged, by one or more of the Judges of the High Court of Chancery, together with two or more Judges of the General Court, at such time and place within the commonwealth, as shall be limited by summons to be sent to all the Judges, from the Governor with the advice of the Council of State; but if the offence be a felony and not more than three or four of the said Judges shall attend, the Governor shall join to them one or two associates to make up the number five; which associates shall be sworn, by the presiding Judge, well and truly to perform the duties of their appointment. The offender shall be indicted, arraigned and tried on evidence given viva voce in open court, or if the witnesses be not within the commonwealth, then on their depositions taken in such manner as the said court shall approve: And if found guilty, such order, process, judgment and execution shall be practised as if he had been convicted of the like offence against a citizen of this commonwealth within the same; the said Judges shall also issue process against any other to whose hands shall have come any such person or goods on which trespass was committed and shall cause delivery and restitution thereof to be made, and shall likewise levy on the estate, real and personal, of the offender and his accomplices, all costs, expences, and losses, disbursed and suffered by the party injured, together with the value of the goods taken, if they cannot be specifically restored, and they may adjourn, from time to time, at their will, till final determination, and shall be attended by the clerk and sheriff of the General Court; which sheriff shall execute their judgment and make return thereof to the said clerk by him to be registered together with all the proceedings.

If any citizen of this commonwealth feeling himself aggrieved by persons belonging to any other state in amity, league, or truce with the United States of America, shall complain to the Governor, the said Governor, calling to his assistance the Council of State, shall hear and determine of such complaint, and if the same to them appear just and the party complainant so desire, he shall make application to the American Congress, from time to time as may be proper, for letters of request to the state of the person offending, or for letters of marque and reprisal, or for such other redress as they shall think just.
And where war shall have been declared by the American Congress against any state, the Governor, with the advice of the Council of State, shall have power to issue letters of marque, under the great seal of this commonwealth, against such hostile state and the subjects thereof, to such persons, under such restrictions, and on such security, as to them shall seem expedient for the public good, and as shall likewise be consistent with the regulations which shall have been established by the American Congress.
